DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figure 1. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “material having a critical temperature above 73.5 K” is considered as indefinite since it is unclear as to how to choose a material to have a critical temperature since the critical temperature is dependent on several aspects, namely, pressure, state of matter etc. Any material in nature has a baseline temperature in which exist but needs other means as discuss above to modify the temperature to a selected level. Does applicant mean that the superconducting path is altered by other means during use to reach a critical temperature? If so, how does the superconducting path is stable during a spectroscopy process to operate? Is it safe for the patient? Does applicant mean temperature of the material in nature without submitting the material through a process or under the influence of other means?  Does a temperature above 73.5 K includes standard value of room temperature? Is the material capable temperature regulating? For examination purposes, the recitation will be interpreted as any material wherein all materials have any temperature associated with it without limits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al. (US 2006/0173284 A1).
With respect to claim 1, 16 and 17, Ackerman discloses a nuclear magnetic resonance (NMR) system for interrogating a sample in a sample area, the NMR system comprising (see Figure 12 showing the MR device): an interrogating subsystem comprising a superconducting path with an alternating series of parallel back and forth segments separated from one another by an insulating distance and collectively forming an interrogating surface adjacent the sample area (see Figure 12 meander line coil #10 shown in further detail in Figure 5 as going back and forth in parallel segments #16 and #18 wherein each segment is at a distance), the interrogating subsystem configured for i) emitting an oscillating magnetic field B1 disrupting a configuration of nuclear spins in the sample in a manner for the disrupted nuclear spins to generate a signal, and ii) receiving the signal; the interrogating subsystem configured to perform at least one of the emitting and the receiving via the superconducting path (see paragraph 0064 disclosing the meander line coil #10 for transmitting and receiving).  
With respect to claim 2, Ackerman discloses a polarizing subsystem configured to align nuclear spins of the sample (see permanent magnet #52 in Figure 12).  
With respect to claims 3, 19 and 20, Ackerman discloses the polarizing subsystem includes a magnet configured to generate a magnetic field Bo in the sample area (see permanent magnet #52 in Figure 12); and wherein the oscillating magnetic field B1 is configured to disrupt the alignment of the nuclear spins (see paragraphs 0004-0005 and 0088).  
With respect to claims 4 and 21, Ackerman discloses the plurality of back and forth segments form an meander line inductor, and are electrically connected to a capacitor in an electrical resonator configuration (see Figure 5 showing meander line inductor going back and forth in parallel segments #16 and #18 connected by capacitors 26a-26m).  
With respect to claim 5, Ackerman discloses a computer including a processor and a non-transitory memory, the memory including computer readable instructions which, when executed by the processor, causes the computer to control the interrogating subsystem in an alternating sequence of said emitting and of said-17- receiving, wherein during the emitting, the oscillating magnetic field B1 is emitted, and during the receiving, the signal is received (see paragraphs 0086 and 0095).  
With respect to claim 6, Ackerman discloses the interrogating subsystem forms part of a spectrometer (see paragraph 0064 and Abstract).  
With respect to claim 7, Ackerman discloses the superconducting path is a stripline of a superconducting material covering an insulating substrate (see paragraph 0066 disclosing insulating substrate covered the coils).  
With respect to claim 8, Ackerman discloses the superconducting path further comprises a plurality of interdigitated segments forming a capacitor, the capacitor forming an LC circuit with the plurality of parallel back and forth segments (see Figure 5).  
With respect to claim 9, Ackerman discloses the superconducting path further comprises capacitive connexions (see Figure 5).  
With respect to claim 10, Ackerman discloses the plurality of back and forth segments span a surface area in the square millimeter order of magnitude (see paragraph 0069).  
With respect to claim 11, Ackerman discloses the plurality of back and forth segments lie in a common plane and are interconnected to one another at alternating ends (see Figures 3 and 5).  
With respect to claim 12, Ackerman discloses the insulating distance is of a few micrometers (see paragraphs 0021-0022).  
With respect to claims 13 and 14, Ackerman discloses the transversal width of the segments are of between 0.7 and 1.3 times the insulating distance (see paragraph 0065).  
With respect to claim 15, Ackerman discloses the superconducting path is made of a superconducting material having a critical temperature above 73.5 K (see paragraph 0029, 0071 and 0086).  
With respect to claim 18, Ackerman discloses a method of capturing a nuclear magnetic resonance signal from a sample having a population of nuclear spins, the method comprising: emitting a time-varying magnetic field B1 in the sample, thereby disrupting the configuration of at least some of the nuclear spins (see paragraphs 0004-0005 and 0088), the disrupted configuration nuclear spins generating the nuclear magnetic resonance signal in the form of an oscillating magnetic field; and receiving the nuclear magnetic resonance signal (see paragraph 0064 disclosing the meander line coil #10 for transmitting and receiving) via a superconducting path including a plurality of parallel back and forth segments, the superconducting path positioned adjacent the sample (see Figure 5 as going back and forth in parallel segments #16 and #18 wherein each segment is at a distance).  
With respect to claim 22, Ackerman discloses repeating the steps of emitting and receiving alternatingly a plurality of times (see Figure 16 ad paragraph 0096 disclosing the repetition of the process).   
With respect to claim 23, Ackerman discloses a probe for a nuclear magnetic resonance (NMR) system, the probe comprising a superconducting path with a plurality of parallel back and forth segments separated from one another by an insulating distance and collectively forming an interrogating surface (see Figure 12 meander line coil #10 shown in further detail in Figure 5 as going back and forth in parallel segments #16 and #18 wherein each segment is at a distance).  
With respect to claim 24, Ackerman discloses the superconducting path further comprises a plurality of interdigitated segments forming a capacitor, the capacitor forming an electrical resonator with the plurality of parallel back and forth segments (see Figure 5 showing meander line inductor going back and forth in parallel segments #16 and #18 connected by capacitors 26a-26m).  
With respect to claim 25, Ackerman discloses the plurality of back and forth segments span a surface area in the square millimeter order of magnitude (see paragraph 0069), lie in a common plane and are interconnected to one another at alternating ends (see Figures 3 and 5), have a transversal width and are transversally spaced apart from one in the micrometer order of magnitude, and have a transversal width/thickness ratio of between 0.5 and 10 (see paragraphs 0021-0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems using different millipede/meander line antenna configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866